 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KARRICK M. GARBETT,                               No. 2:18-CV-1793-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    JENNIFER SCHAFFER, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On June 11, 2019, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Plaintiff filed timely objections to the findings and

23   recommendations, and also now has filed a motion to file a second amended complaint.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having reviewed the file, the court

26   finds the findings and recommendations to be supported by the record and generally by proper

27   analysis. The magistrate judge is correct that plaintiff has sufficiently pleaded an Eighth

28   Amendment violation, and therefore, at this stage, the first prong of the qualified immunity
                                                        1
 1   analysis weighs in favor of denying qualified immunity. ECF No. 22 at 6. “On
 2   a motion to dismiss, the Court is restricted to the allegations and facts stated in the
 3   Complaint.” Kenney v. Hawaii, 109 F. Supp. 2d 1271, 1279 (D. Haw. 2000) (citations omitted).
 4   “When . . . defendants assert qualified immunity in a motion to dismiss under Rule 12(b)(6),
 5   ‘dismissal is not appropriate unless we can determine, based on the complaint itself,
 6   that qualified immunity applies.’” O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir. 2016)
 7   (quoting Groten v. California, 251 F.3d 844, 851 (9th Cir. 2001)). However, this court declines
 8   to reach the question of whether the magistrate judge’s analysis of the second qualified immunity
 9   prong is sufficient, see ECF 22 at 6:21-25, as it need not given the defendants’ entitlement to
10   quasi-judicial immunity.
11                  Plaintiff’s motion to amend his complaint seeks to allege a violation of the
12   Americans with Disabilities ACT (“ADA”). See ECF No. 24. Plaintiff’s motion to amend is
13   DENIED. Judicial immunity, and by extension, quasi-judicial immunity, shields defendants from
14   claims under the ADA for actions made in the course of normal judicial functions. Duvall v.
15   County of Kitsap, 260 F.3d 1124, 1133-34 (9th Cir. 2001), as amended on denial of reh’g (Oct.
16   11, 2001). Because defendants’ alleged conduct, even if unsettling, is squarely within the ambit
17   of the judicial function, they are entitled to judicial immunity.
18                  Accordingly, IT IS HEREBY ORDERED that:
19                  1.      The findings and recommendations filed June 11, 2019, are adopted except
20   as noted above;
21                  2.      Defendants’ motion to dismiss (ECF No. 16) is GRANTED;
22                  3.      Plaintiff’s motion to amend the complaint (ECF No. 24) is DENIED; and
23                  4.      The Clerk of the Court is directed to enter judgment and close this file.
24   DATED: September 30, 2019.
25

26                                                           UNITED STATES DISTRICT JUDGE
27

28
                                                         2
